DETAILED ACTION

In the reply filed 12/14/2020, claims 1, 13, and 14 are amended, and new claims 21-26 are presented. Claims 1, 4, 13-15, 18-19, 21-26 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 13-15, 18-19, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 requires “the braking formation is torque coupled to be rotationally driven by an input of the final reduction gear having an angular velocity greater than that of the output shaft”. 
The limitation is not supported in the original disclosure, and introduces new matter.  The original disclosure does not specifically elaborate on the angular velocity of an input of the final reduction gear.  Based on the original disclosure, it is not even clear what the “final reduction gear” is. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 13-15, 18-19, 21-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “an input of the final reduction gear”.  Based on the disclosure, it appears that this input may refer to the previously claimed input shaft.  Is the input the same as the input shaft, or does this limitation introduce a new physical element? What is the input of the final reduction gear? Is the final reduction gear the same as element 11? 

claims 24 and 25 each recite: “an oil cooler system that cools the gearing assembly.”  The specification suggests an oil cooler system that cools a “gearbox” (see [0031]), however the original disclosure does not elaborate on which features belong to the gearbox. The suggestion that the oil cooler cools the gearing assembly (i.e. the gear change set and the final reduction gear) is not found in the original disclosure, and as such, the limitations of claims 24 and 25 introduce new matter. 

New claim 26 similarly is found to contain new matter. [0037] reveals the “gear box is cooled and lubricated by a fixed volume of oil contained inside the hub.” The original disclosure does not elaborate on which features belong to the gearbox.  The suggestion that the oil cooler cools the gearing assembly (i.e. the gear change set and the final reduction gear) is not found in the original disclosure, and as such, the limitations of claim 26 introduce new matter. 

Claim 1 recites “one or more brake pads” (see the last line of the claim on page 2).  Claim 1 also recites “a plurality of brake pads” (see the first line of the claim on page 3).  It is unclear how many brake pads are intended to be claimed.  It is similarly unclear how many carrier discs are intended to be claimed (see the last four lines of the claim). 

New claim 22 recites: “wherein the cooling mechanism is a water cooling mechanism that further cools the housing and a casing of the gearing assembly.”  The recitation is not understood, as it is not clear how the housing is different from the casing of the gearing assembly.  Applicant’s original disclosure states (see [0037]): The water cooled hub structure cools the brake pads, as well as the motor housing and the gearbox casing. Do the motor claim 26 is not understood for the same reasons. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites: wherein the cooling mechanism is a water cooling mechanism. This limitation is present in claim 22, from which claim 23 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 4, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier (US 6,661,137) in view of Erlston (US 2006,0260886). 

Regarding claim 1, Gauthier teaches: an electric hub drive, comprising: 
a housing (including, but not limited to, elements 3, 33, and 36); 
a rotary drive transmission system including an input shaft (13), output shaft (the inboard side of element 27), and a torque transfer arrangement (see elements 15, 24, 25, which together with the output shaft 27, form a planetary gearing arrangement) to effect a rotational coupling between the input shaft and the output shaft mounted within the housing; 
an electric motor (6, 10) for driving the input shaft mounted within the housing; and 
a braking assembly including a braking formation (37) positioned within the housing, the braking formation being coupled to be rotationally driven by the drive transmission system, 
wherein the torque transfer arrangement includes a gearing assembly (the planetary gearing arrangement described above) to reduce a higher input shaft angular velocity to a lower output shaft angular velocity, the gearing assembly comprising a selectively active gear change set (24, 25; 24 and 25 are a set of gear elements which act to establish a gear ratio which changes the rotational speed between the input shaft to the output shaft ) and a final reduction gear (the outboard side of element 27, which engages gears 25) which drives the output shaft of the hub drive, and the braking formation is torque coupled to be rotationally driven by an input of the final reduction gear (torque is communicated between the braking formation and an input of the final reduction gear) having an angular velocity greater than that of the output shaft, and 

Relevant elements are best shown in Fig. 1.
Gauthier further teaches: wherein the braking formation is a friction formation selectively engageable against one or more complementary friction surfaces carried within the housing. See the surfaces at the outer sides of brake disc 37 in Fig. 1 from Gauthier. See also column 5, lines 12-21 from Gauthier. 
Gauthier further teaches: wherein the friction surface(s) include the surfaces of one or more brake pads carried within the housing. See Fig. 1 and column 5, lines 12-21 from Gauthier.
Gauthier does not specifically discuss various physical details of the brake pads, or their respective arrangement on the carrier discs. As such, Gauthier fails to disclose the plurality of brake pads are disposed across the surface of each of one or more carrier formations in the form of carrier discs. Erlston teaches a braking assembly wherein a plurality of brake pads (72) are provided disposed across the surface of each of one or more carrier formations (70) in the form of carrier discs. See Fig. 13. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the braking assembly disclosed by Gauthier with the brake pads and carrier formations disclosed by Erlston; the motivation being: to enable fast braking by providing a large frictional braking surface area, and for providing radially even pressure to the brake disc.
The combination further teaches: wherein the plurality of brake pads and each of the one or more carrier discs are cooled by a cooling mechanism. The braking formation is at least cooled by airflow around the housing and/or lubricant within the housing. See Fig. 1 from Gauthier. 

Regarding claim 4, the combination further teaches:  wherein the braking formation includes at least one brake disc (37; see Fig. 1 from Gauthier). See also analogous element 14 from Erlston. 

Regarding claim 13, the combination further teaches: wherein the braking formation comprises at least one brake disc (element 37 from Gauthier, which is analogous to element 14 from Erlston), and wherein a pair of said carrier discs are provided, one disposed on either side of the brake disc, so as to engage a respective surface of the brake disc and effect a braking action in use. See Fig. 1 from Gauthier and Fig. 13 from Erlston. 

Regarding claim 14, the combination further teaches: wherein the braking assembly further includes an actuator (40) to effect selective engagement and disengagement of the braking formation against the friction surface(s). See Fig. 1 and column 5, lines 12-21 from Gauthier.

Regarding claim 15, the combination further teaches: wherein the hub drive has an inboard side (the side on which element 36 is disposed) for positioning proximal to a vehicle and an outboard side (the side on which element 33 is disposed) for positioning distal to a vehicle, and the braking formation is positioned on the inboard side. See Fig. 1 from Gauthier. 

Regarding claim 18, the combination further teaches: wherein the housing is adapted to fit within the wheel rim (30) of a wheel. See Fig. 1 from Gauthier.

Regarding claim 19, the combination further teaches: wherein the housing is cooled. The housing is at least cooled by airflow around the housing and/or lubricant within the housing. See Fig. 1. 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier and Erlston, as applied above, in further view of  Yamamoto (US 8,772,991).

Regarding claim 21, the combination fails to disclose: wherein the cooling mechanism is a water cooling mechanism. Yamamoto teaches: an electric hub drive wherein a cooling mechanism is a water cooling mechanism (see water cooling paths 22e in Fig. 2). It is noted that Yamamoto’s cooling mechanism includes circulation paths not only for water, but also for oil (see column 7, lines 5-11). Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with a cooling mechanism, as suggested by Yamamoto; the motivation being: for effectively cooling, and preventing the overheating of drive components of the electric hub drive. 

Regarding claim 22, the combination fails to disclose: wherein the cooling mechanism is a water cooling mechanism that further cools the housing and a casing of the gearing assembly. Yamamoto teaches: an electric hub drive wherein the cooling mechanism is a water cooling mechanism that further cools the housing and a casing of the gearing assembly (see water cooling paths 22e in Fig. 2). It is noted that Yamamoto’s cooling mechanism includes circulation paths not only for water, but also for oil (see column 7, lines 5-11). Before the effective filing 

Regarding claim 23, the combination further teaches: wherein a cooling mechanism is a water cooling mechanism (see water cooling paths 22e in Fig. 2 from Yamamoto).

Regarding claim 24, the combination fails to disclose: an oil cooler system that cools the gearing assembly. Yamamoto teaches: an electric hub drive comprising an oil cooler system that cools a gearing assembly (see oil paths 25c in Fig. 1). It is noted that Yamamoto’s cooling system includes circulation paths not only for water, but also for oil (see column 6, line 52 through column 7, line 11). Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the combination with a cooling mechanism, as suggested by Yamamoto; the motivation being: for effectively cooling, and preventing the overheating of drive components of the electric hub drive. 

Regarding claim 25, the combination further teaches: an oil cooler system that cools the gearing assembly. See oil paths 25c in Fig. 1. Also see column 6, line 52 through column 7, line 11.

Regarding claim 26, the combination fails to disclose: wherein the cooling mechanism is a water cooling mechanism that further cools the housing and a casing of the gearing assembly. 

Response to Remarks
Applicant's remarks filed 12/14/2020 have been fully considered.
Applicants presents remarks regarding grounds for rejections, as previously applied. Amendments to the claims necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EMMA K FRICK/            Primary Examiner, Art Unit 3618